

115 HR 412 IH: Enlisted Legal Assistance Act
U.S. House of Representatives
2017-01-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 412IN THE HOUSE OF REPRESENTATIVESJanuary 10, 2017Mrs. Lawrence introduced the following bill; which was referred to the Committee on Armed ServicesA BILLTo amend title 10, United States Code, to require the provision of legal assistance to junior
			 enlisted personnel of the Armed Forces and their dependents in connection
			 with their personal civil legal affairs.
	
 1.Short titleThis Act may be cited as the Enlisted Legal Assistance Act. 2.Guaranteed provision of legal assistance to junior enlisted personnel of the Armed Forces and their dependents (a)Provision of legal assistanceSection 1044 of title 10, United States Code, is amended—
 (1)by redesignating subsections (a) through (e) as subsections (b) through (f), respectively; and (2)by inserting before subsection (b), as so redesignated, the following new subsection (a):
					
 (a)Utilizing such legal staff resources as may be necessary, the Secretary of the department concerned shall provide legal assistance in connection with their personal civil legal affairs to the following persons:
 (1)Members of the armed forces under the jurisdiction of that Secretary in pay grades E–1 through E–5 who are on active duty.
 (2)Dependents of members described in paragraph (1). (3)Survivors of a deceased member described in paragraph (1) who were dependents of the member at the time of the death of the member, except that the eligibility of such survivors shall be determined pursuant to regulations prescribed by that Secretary..
				(b)Conforming amendments
 (1)Section 1044 of title 10, United States Code, is further amended— (A)in paragraph (1) of subsection (b), as redesignated by subsection (a)(1), by inserting not covered by subsection (a)(1) after armed forces; and
 (B)in subsection (d), as redesignated by subsection (a)(1), by striking subsection (a) and inserting subsection (b). (2)Section 1044e(d)(1) of title 10, United States Code, is amended by striking section 1044(d)(2) and inserting section 1044(e)(2).
				